Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 08/20/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Specification
	
	The disclosure is objected to because of the following informalities: Page 7 of the specification line 6 recites “vehicl3” and instead should read “vehicle”.  Appropriate correction is required.

Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an assisting device” in claim 1
“a threshold value changer configured to” in claim 1 and claim 2
“an estimator configured to estimate” in claim 2 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsunaga (US 2018/0366001 A1 hereinafter “Matsunaga”).

	Regarding claim 1 Matsunaga discloses:

	A collision avoidance assist apparatus comprising: an assisting device configured to perform a collision avoidance assist 5operation for avoiding a collision between a moving body and an object (Matsunaga [0009] wherein the system involves a collision avoidance device) if a time to collision, which is a time for the moving body to collide with the object that is around the moving body, (Matsunaga [0040] wherein the collision unit includes a time to collision calculation device) is less than or equal to a predetermined threshold value; (Matsunaga [0056] [0071] wherein the activation conditions include an angle threshold value and a time to collision activation timing)and a threshold value changer configured to reduce the predetermined 10threshold value when an angle made by a straight line in a direction of travel of the moving body and by a straight line in a direction of travel of the object is greater than a predetermined angle, (Matsunaga [0071] wherein the angle threshold value is changed when the object and vehicle are moving parallel, therefore even when the angle of the driver and object is below a predetermined value and the activation of the safety device is still prohibited despite the change in angle) in comparison with when the angle made is less than the predetermined angle.  (Matsunaga [0069-0070] wherein the object angle value falls below a threshold value initially and then changes to prevent the activation of the collision avoidance apparatus). 

	Regarding claim 2 Matsunaga discloses all of the limitations of claim 1 and further discloses:

	The collision avoidance assist apparatus according to claim 1, 
further comprising an estimator configured to estimate the angle made after a lapse of a predetermined period, (Matsunaga [0069-0070] wherein the object angle value falls below a threshold value initially and then changes to prevent the activation of the collision avoidance apparatus) wherein said threshold value changer is configured to reduce the predetermined threshold value when the angle made after the lapse of the 20predetermined period is greater than the predetermined angle, (Matsunaga [0069-0070] wherein the object angle value falls below a threshold value initially and then changes to prevent the activation of the collision avoidance apparatus, see also [0075] and fig. 11 wherein the angle of the object and the vehicle increases when the tow approach each other within a threshold range, yet the activation of the safety device is prohibited) in comparison with when the angle made after the lapse of the predetermined period is less than the predetermined angle. (Matsunaga [0056] wherein the activation conditions include an angle threshold value and a time to collision activation timing). 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pre-Granted Application No. US 2018/0178790 A1 discloses a vehicle controller to determine collisions and determine an outside presence 
US Patent 9,517,767 B1 discloses an internal vehicle device to determine an angle between additional vehicles
Foreign Patent No. JP2007257338 A discloses a potential risk estimation for vehicles in blind spots 
Foreign Patent No. JP2004302621 A discloses a vehicle collision prevention device based on vehicle angles 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        



/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664